DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/22/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn. 

Applicant’s arguments, see page 9, filed 11/22/2021, with respect to claim rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
Yan et al. (US 20180372914 A1), hereinafter "Yan", is still considered by the Examiner to be the closest prior art of record.

Regarding Claim 1, Yan teaches a method, comprising:
identifying a weather condition of interest at a location (Yan [0063] At operation 1002, relevant data are gathered; also see Fig. 10 1002);
generating a plurality of historical scenarios at the location for a period of time (Yan [0035] The data collected by the data collection devices 310, the cloud information extracted by the 
retrieving images captured at the location during the period of time (Yan [0037] The plurality of data collection devices 310 may be the data collection devices 110 as described above. Preferably, numerous data collection devices 310 are locally--installed and they form a dense network of collecting sky images and numerical data, such as temperature and humidity. The data collection devices 310 may continuously collect numerical data and take real-time sky images from the ground. Compared to Doppler radar cloud map and remote sensing signals from satellites, the data and images captured by ti1e data collection devices 310 feature higher frequency and higher localization. The numerical data and sky images collected by the data collection devices 310 may be transmitted to and stored in the weather databases 320.); 
extracting attributes from the images to identify a current condition at the location, wherein the attributes are related to the weather condition at the location (Yan [0027] The processors 122 may process data captured by the data collection devices 110 and extract various weather/climate information from image data.; also see [0023] Weather information may be accurately extracted from the time-sequenced sky images captured by the data collection devices 110. In some examples, these images may be used to determine cloud coverage, cloud type, and cloud moving direction so as to obtain comprehensive information relating to how a weather system or event, such as a thunderstorm system or precipitation, evolves over time at a given location or over a larger region, thereby enabling, for example, accurate weather forecasting.); and
generating a weather forecast for the location using the ML (Yan [0072] Operation 1014 illustrates using a trained forecast model to forecast local weather for a plurality of specific locations associated with a plurality of data collection devices 310 based at least on weather forecast data provided by an existing forecast provider; also see [0075] Operation 1018 illustrates updating local 

Yan, as best understood by the Examiner, does not teach or fairly suggest identifying one of the plurality of historical scenarios that matches the current condition at the location; and 
training a machine learning (ML) model based on the identified historical scenario model.

Independent claims 8 and 13 are analogous to claim 1, and therefore allowed as well. Claims 2-7, 9-12, and 14-20 are allowed, by virtue of their dependencies on claims 1, 8, and 13, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	01/26/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863